Citation Nr: 1011258	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal received in November 2008, the 
Veteran requested a hearing before a traveling Veterans Law 
Judge in his appeal.  He repeated this request in December 
2008, at which time he also requested a personal hearing 
before a Decision Review Officer at the RO; he attended the 
requested personal hearing in February 2009.  In a March 2010 
statement, his representative noted that the Veteran had not 
withdrawn his request for a Board hearing; the representative 
requested that the Board remand the case to schedule the 
Veteran for a travel Board hearing.

Given that the record shows the Veteran's clear request for a 
hearing before a traveling Veterans Law Judge has not been 
satisfied, the Board will remand the case for the RO to 
schedule such a hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
hearing before a traveling Veterans Law 
Judge.  He should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2009).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran and his representative has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West,  12 Vet. App. 369 (1999).  





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

